— Appeal from an order of Supreme Court, Monroe County (Stander, J.), entered November 6, 2002, which denied plaintiffs motion for summary judgment, granted defendant’s cross motion for summary judgment and dismissed the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated at Supreme Court, Monroe County (Stander, J.). We add only that we do not address plaintiffs contention that defendant breached the implied covenant of good faith and fair dealing because that contention is raised for the first time on appeal (see Commercial Tenant Servs, v First Union Natl. Bank, 305 AD2d 210, 211 [2003]; Merchants Bank of N.Y. v Stahl, 269 AD2d 236 [2000]). Present —Pine, J.P., Wisner, Hurlbutt, Gorski and Lawton, JJ.